             Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

GREGORY SCOTT GALATIAN, on behalf)
of himself and others similarly situated, )                    CIV-20-229-SLP
                                                   Docket No. ______________________
                                          )
             Plaintiff,                   )
                                          )        JUDGE
      v.                                  )
                                          )        COLLECTIVE ACTION COMPLAINT
CORECIVIC OF TENNESSEE, LLC               )
                                          )        JURY DEMAND INCLUDED HEREON
             Defendant.                   )
                                          )


       For his Collective Action Complaint against CoreCivic of Tennessee, LLC, Plaintiff

Gregory Scott Galatian states and alleges as follows:

                                     INTRODUCTION

        1.       This case challenges policies and practices of Defendant that violated the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

        2.       Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that an action to recover the liability prescribed by the

FLSA may be maintained against any employer by any one or more employees for and

on behalf of himself and other employees similarly situated. Plaintiff brings this case

on behalf of himself and other “similarly-situated” persons who may join this case

pursuant to § 216(b).

                              JURISDICTION AND VENUE

       3.       This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).
             Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 2 of 8



        4.      Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred here.

                                          PARTIES

        5.       Plaintiff is a resident of Oklahoma who was employed by Defendant as

correctional officer within the last three years.

        6.       Defendant Core Civic of Tennessee, LLC is a for-profit limited liability

company organized under the laws of Tennessee.

        7.       Defendant operates dozens of correctional facilities throughout the country

including at least four in Oklahoma: Cimarron Correctional Facility in Cushing; Davis

Correctional Facility in Holdenville, Diamondback Correctional Facility in Watonga, and

North Fork Correctional Facility in Sayre.

        8.       Defendant is in the business of operating private prisons and employed

Plaintiff at its Cimarron Correctional Facility in Cushing (Payne County) during all times

relevant to this Complaint.

        9.       At all times relevant, Defendant was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

        10.      At all times relevant, Defendant was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

                               FACTUAL ALLEGATIONS

       11.       At all times relevant to this Complaint, Defendant employed Plaintiff and

other similar situated correctional officers in a non-exempt hourly capacity.
                                               2
          Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 3 of 8



       12.     During all times relevant to this Complaint, Plaintiff and other similarly

situated correctional officers frequently worked in excess of 40 hours per week.

       13.     Defendant’s correctional officers are responsible for the custody and

discipline of detainees held at Defendant’s facilities.

       14.     Among other duties, the correctional officers search for contraband and

provide security, count, feed, and supervise detainees.

                  Defendant Fails to Compensate Correctional Officers
                  for Completing Security Screenings Before Each Shift

       15.     At the beginning of each shift, prior to clocking in, Defendant requires

Plaintiff and other similarly situated correctional officers to undergo a security screening.

       16.     During the security screening the correctional officers empty their pockets,

remove their shoes, belts, and jackets and all metal objects, empty their bags, and submit

any personal items in their possession for inspection.

       17.     The correctional officers then walk through a metal detector before

reclaiming their possessions and donning their shoes, belts, and jackets.

       18.     Defendant requires the correctional officers to undergo this screening for

the purposes of safety, and to prevent officers from inadvertently or intentionally bringing

contraband into the prison.

       19.     Keeping weapons and other contraband out of the prison is necessarily tied

to the correctional officers’ work of providing prison security and searching

for contraband.




                                              3
          Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 4 of 8



       20.      Thus, undergoing security screenings is integral and indispensable to the

officers’ principal job-related activities.

       21.      Defendant, however, fails to compensate Plaintiff and similarly situated

correctional officers for time spent undergoing pre-shift security screenings.

       22.      Practices at all four of Defendant’s Oklahoma facilities are identical in

material respects.

       23.      Defendant’s failure to compensate Plaintiff and the similarly situated

correctional officers resulted in unpaid overtime in violation of the FLSA. See, Aguilar,

et al. v. Management & Training Corporation, 2020 U.S. App. LEXIS 3339 (10th Cir.

Feb. 4, 2020) (pre-shift security screenings of corrections officers are integral and

indispensable under Busk and therefore must be counted as hours worked for purposes of

computing overtime).

                        COLLECTIVE ACTION ALLEGATIONS

       24.      Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       25.      Defendant maintains private prison facilities nationwide.

       26.      Plaintiff bring this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that an action to recover the liability prescribed by the

FLSA may be maintained against any employer by any one or more employees for and

in behalf of himself or themselves and other employees similarly situated.

       27.      The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect

to Defendant’s FLSA violations consist of:

                                              4
          Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 5 of 8



              All current and former correctional officers employed by
              Defendant at any of its locations in Oklahoma within the three
              years preceding this action.

       28.     Such persons are “similarly situated” with respect to Defendant’s FLSA

violations in that all were non-exempt employees of Defendant, all were subjected to

and injured by Defendant’s unlawful practice of failing to pay for pre-shift work resulting

in unpaid overtime, and all have the same claims against Defendant for unpaid overtime

compensation as well as for liquidated damages, attorneys’ fees, and costs.

       29.     Conditional certification of this case as a collective action pursuant to 29

U.S.C. § 216(b) is proper and necessary so that such persons may be sent a Court-

authorized notice informing them of the pendency of this action and giving them the

opportunity to “opt in.”

       30.     The persons similarly situated to Plaintiffs are readily identifiable through

the payroll records Defendant was required to maintain pursuant to the FLSA.

                                    COUNT ONE
                              (FLSA Overtime Violations)
       31.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       32.    Plaintiff brings this claim for violation of the FLSA’s overtime provisions

on behalf of himself and the Potential Opt-Ins who may join this case pursuant to 29

U.S.C. § 216(b). Plaintiff’s written consent to become a party to this action pursuant to

§ 216(b) is being filed with the Court as Exhibit 1 to this Complaint.




                                             5
            Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 6 of 8



       33.      The FLSA requires that Defendant’s non-exempt hourly employees

receive overtime compensation for all hours worked in excess of 40 in a workweek.

       34.      Plaintiff and the Potential Opt-Ins should have been paid overtime

compensation at the rate of one-half times their regular rate of pay for all hours worked

in excess of 40 hours per workweek.

       35.      Defendant failed to pay the overtime compensation to Plaintiff and the

Potential Opt-Ins.

       36.      By engaging in that practice, Defendant willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

       37.      As a result of Defendant’s violations of the FLSA, Plaintiff and the

Potential Opt-Ins were injured in that they did not receive overtime compensation due

to them pursuant to the FLSA. 29 U.S.C. § 216(b) entitles them to an award of “unpaid

overtime compensation” as well as “an additional equal amount as liquidated

damages.” Section 216(b) further provides that “[t]he court … shall, in addition to any

judgment awarded to the Plaintiffs or plaintiffs, allow a reasonable attorney’s fee to be

paid by the Defendants, and costs of the action.”


                               PRAYER FOR RELIEF


       WHEREFORE, Plaintiff, and all similarly situated employees, collectively pray

that this Honorable Court:

       A.      Conditionally certify this case as an FLSA “collective action” pursuant to

               29 U.S.C. § 216(b) and direct that Court-approved notice be issued to

                                             6
     Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 7 of 8



        similarly situated persons informing them of this action and enabling them

        to opt in;

B.      Enter judgment against Defendant and in favor of Plaintiff and the Opt-Ins;

C.      Award compensatory damages to Plaintiff and the Opt-Ins in the amount of

        their unpaid wages, as well as liquidated damages in an equal amount; and

D.      Award Plaintiff and the Opt-Ins pre-judgment and post-judgment interest at

        the statutory rate;

E.      Award Plaintiff and the Opt-Ins costs and attorney’s fees incurred in

        prosecuting this action and such further relief as the Court deems equitable

        and just.

                                   Respectfully submitted,
                                   NILGES DRAHER LLC

                                   /s/ Hans A. Nilges
                                   Hans A. Nilges (076017)
                                   Shannon M. Draher (0074304)
                                   7266 Portage street, N.W. Suite D
                                   Massillon, OH 44646
                                   Telephone: (330) 470-4428
                                   Facsimile: (330) 754-1430
                                   Email: hans@ohlaborlaw.com
                                          sdraher@ohlaborlaw.com

                                          -and-




                                      7
   Case 5:20-cv-00229-SLP Document 1 Filed 03/12/20 Page 8 of 8



                                     /s/Edward L. White
                                     Edward L. White (Okla. Bar. No. 16549)
                                     Kerry D. Green (Okla. Bar No. 31998)
                                     Edward L. White, PC
                                     829 E. 33rd Street
                                     Edmond, OK 73013
                                     Telephone: (405) 810-8188
                                     Facsimile: (405) 608-0971
                                     Email: ed@edwhitelaw.com
                                            kerry@edwhitelaw.com

                                     Counsel for Plaintiff


                               JURY DEMAND

Plaintiffs hereby demand a trial by jury on all claims so triable.

                                     /s/ Hans A. Nilges
                                     Hans A. Nilges

                                     Counsel for Plaintiff




                                        8
